21-10795-scc         Doc 48       Filed 05/07/21 Entered 05/07/21 15:28:12        Main Document
                                               Pg 1 of 2



WILLIAM K. HARRINGTON
United States Trustee for Region 2
U.S. Department of Justice
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
Tel. (212) 510-0500
By: Shara Cornell, Esq.
       Trial Attorney

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :   Chapter 11
                                                               :
L & L WINGS, INC.,                                             :   Case No. 21-10795 (SCC)
                                                               :
                                    Debtor.                    :
---------------------------------------------------------------x

                       NOTICE OF APPOINTMENT OF OFFICIAL
                       COMMITTEE OF UNSECURED CREDITORS

        William K. Harrington, United States Trustee for Region 2, pursuant to

Section 1102(a) of title 11, United States Code, hereby appoints the following

unsecured creditors that are willing to serve on the Official Committee of

Unsecured Creditors of L & L Wings, Inc.:

        1.       Beach Mart, Inc.
                 2229 S. Croatan Highway
                 Nags Head, North Carolina 27959-9010
                 Attn: Israel Golasa, President
                 252-480-0009

        2.       Rosenthal & Rosenthal, Inc.
                 1370 Broadway
                 New York, New York 10018
                 Attn: Anthony Verrilli, Executive Vice President
                 212-356-1493
21-10795-scc   Doc 48   Filed 05/07/21 Entered 05/07/21 15:28:12   Main Document
                                     Pg 2 of 2



     3.    Island World Swim
           3620 Briggeman Drive
           Los Alamitos, CA 90720
           Attn: John E. Demirjian, President
           562-799-7904

     4.    White by Mazuoz
           2533 South Park Road
           Hallandale, FL 33009
           Attn: Yakov Zroya, President
           954-953-6022

     5.    Ocean Drive
           530 N Michigan Avenue
           Kenilworth, NJ 07033
           Attn: Abraham Shileach, President
           908-964-2591


Dated: New York, New York
       May 7, 2021

                                     Sincerely,

                                     WILLIAM K. HARRINGTON
                                     UNITED STATES TRUSTEE


                                     By:    /s/ Shara C. Cornell
                                           Shara C. Cornell
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Office of the United States Trustee
                                           U.S. Federal Office Building
                                           201 Varick Street, Room 1006
                                           New York, NY 10014
                                           Tel. (212) 510-0500
                                           Fax (212) 668-2255




                                       2
